                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

WEI WANG,                                      )
                                               )
             Plaintiff,                        )
                                               )
        v.                                     )          Case No. 4:19-CV-3193 NAB
                                               )
NESTLE PURINA PETCARE GLOBAL                   )
RESOURCES, INC.,                               )
                                               )
             Defendant.                        )


                                           ORDER

         Upon the filing of the Plaintiff’s Notice of Voluntary Dismissal filed on February 5,

2020,

         IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), this action is DISMISSED without prejudice.




                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 5th day of February, 2020.
